Citation Nr: 0836101	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  00-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to July 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in February 2004 when it was remanded for 
additional development.  In June 2006, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  This case was again before the Board in 
October 2006 when the issue on appeal was remanded for 
additional development.

By rating decision in September 2007, the RO granted service 
connection for left foot hallux limitus.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, that matter is not before the Board.

Subsequent to the January 2008 Supplemental Statement of the 
Case (SSOC), the veteran submitted additional medical 
evidence.  VA regulations provide that any pertinent evidence 
submitted by an appellant without waiver of RO consideration 
must be referred to the RO for review and preparation of a 
SSOC.  38 C.F.R. § 20.1304.  However, upon review of the 
additional evidence, the Board finds that it is duplicative 
of evidence previously assembled.  Therefore, the provisions 
of 38 C.F.R. §  20.1304 do not apply, and the case need not 
be returned to the RO.


FINDINGS OF FACT

1.  The veteran engaged in willful misconduct when he 
resisted arrest, was pushed through a glass door, and escaped 
on February 25, 1973.

2.  The stressful event in service underlying the veteran's 
diagnosis of PTSD was due to his own willful misconduct; it 
is not shown that he has PTSD diagnosed based on a stressor 
event in service that is not due to his willful misconduct.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  With respect to the claim decided 
herein, the initial adjudication preceded enactment of the 
VCAA.  The veteran was provided content-complying notice by 
May 2003, February 2004, March 2006 and March 2007 letters 
(including, in the March 2006 and March 2007 letters, notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He 
was given ample time to respond.  Thereafter, the claim was 
readjudicated.  See January 2008 SSOC.  Neither the veteran 
nor his representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs), service personnel records and 
available post-service treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The veteran underwent a VA examination in March 
2007.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

II.  PTSD

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
Establishing entitlement to service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition with credible supporting evidence that the 
claimed inservice stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f)(1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Service department evidence that 
the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board notes that the former and revised 
criteria for establishing service connection for PTSD are 
substantially the same.  The revisions to section 3.304(f) 
serve primarily to bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.)  The amended regulation, 38 C.F.R. 
§ 3.304(f) (2007), provides: Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 CFR § 
3.301(a).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  A service 
department finding that injury, disease or death was not due 
to misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  38 CFR § 3.1(n).  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 CFR § 3.1(n)(1).  Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n)(3).

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  
Additionally, the element of knowledge of or wanton or 
reckless disregard of the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-4 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A July 1973 Review of the Staff Judge Advocate notes that, on 
February 25, 1973, the veteran was accused of the robbery of 
a local club on post.  Military police identified themselves 
and told the veteran that he was under arrest.  He resisted 
arrest, and a crowd at the club pushed the veteran and a 
military police investigator through a plate glass door.  
During the confusion that followed, the veteran escaped 
police custody at that time.  He was later located at the 
hospital where he was treated for a hand injury.

A December 1974 Report of Medical Examination notes that 
clinical psychiatric evaluation was normal.  The veteran's 
STRs note no complaints or findings related to PTSD.

A May 12, 1975, General Court Martial Order notes that the 
charges against the veteran were dismissed.  He initially 
received a dishonorable discharge; however, the discharge was 
ultimately upgraded to Under Honorable Conditions.  See 
DD Form 214 received by the RO on January 30, 1995.

Post-service medical evidence includes VA outpatient 
treatment records dated from 1998 to 2003, which reflect the 
veteran's ongoing treatment for PTSD.  

In an October 2005 Administrative Decision, the RO found that 
injuries sustained by the veteran on February 25, 1973, were 
the result of his own willful misconduct because he resisted 
arrest by a military policeman.

At a June 2006 Travel Board hearing, the veteran described a 
stressful event during his military service; specifically, he 
reported being falsely accused of robbery and then being 
pushed through a glass door on February 25, 1973.  He 
maintained that he never robbed the club in February 1973, 
and that he was unfairly targeted by military police.  He 
further maintained that the military police never identified 
themselves, and he was scared that he was going to get 
killed.

VA treatment records dated in 2006 note the veteran's ongoing 
treatment for PTSD.  

In a March 2007 VA examination report, the examiner provided 
a diagnosis of chronic, severe PTSD.  After reviewing the 
veteran's claims file, the examiner opined that the veteran's 
PTSD was related to the February 25, 1973 incident where he 
was pushed through a glass door.  The veteran indicated that 
he feared for his life during that incident.

The medical evidence shows (and it is not in dispute) that 
the veteran has a current diagnosis of PTSD due to the 
February 1973 incident described above.  Therefore, the Board 
must address whether or not the February 1973 event 
constitutes willful misconduct on his part, thereby barring 
him from establishing service connection for PTSD with this 
particular incident as the underlying stressor on which the 
diagnosis is based.

Whether or not he committed the armed robbery of which he was 
accused in February 1974, the veteran's resisting arrest by 
military police when such was attempted in a crowded club 
amounted to deliberate and intentional wrongdoing with 
knowledge of, or wanton and reckless disregard of, its 
probable consequences.  While he now alleges that the 
military police arresting him did not identify themselves 
(and therefore he feared for his life), the allegation is 
inconsistent with contemporaneous official records, is self-
serving, is uncorroborated, and is not credible.  
Specifically, the contemporaneous official records show 
otherwise, i.e., that the military police identified 
themselves, followed by the scuffle which resulted in his 
evading the arrest.  The Board finds no reason to question 
the official accounts (particularly since there is no 
apparent, or alleged, reason for the military police to have 
deviated from known police practices, such as identifying 
themselves before an arrest).  Notably, the veteran did not 
thereupon present himself to military authorities; he was 
apprehended while seeking treatment for injuries.  
Accordingly, the Board finds that the veteran's actions 
amounted to willful misconduct.  

Moreover, there is no medical evidence of record which 
attributes the veteran's diagnosis of PTSD to any other 
stressful event in service.  Thus the preponderance of the 
evidence shows that the veteran's current PTSD is due to an 
event that occurred resulting from his own willful misconduct 
during service, thereby barring him from service connection 
for the PTSD that is diagnosed.  38 U.S.C.A. § 1110.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply. 


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


